                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROXANNE SLUSHER,                                   Case No. 17-cv-06030-RS (TSH)
                                   8                   Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9            v.
                                                                                           Re: Dkt. No. 59
                                  10    BIG LOTS STORES, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 9, 2018, Plaintiff Roxanne Slusher (“Slusher”) and Defendants Big Lots
                                  14   Stores, Inc., and Big Lots F&S, Inc. (together, “Big Lots”) filed a Joint Letter Brief Regarding
                                  15   Discovery Dispute, ECF No. 59. The Court held a telephonic hearing about the letter brief on
                                  16   November 16, 2018, and now issues the following order.
                                  17          The dispute concerns an interrogatory and four requests for production (“RFPs”) by which
                                  18   Slusher seeks information about potential class members. Interrogatory 1 asks Big Lots to identify
                                  19   every potential class member and each employee who supervised them during the relevant time
                                  20   period and to state each location where the potential class members worked. RFP 1 asks for all
                                  21   payroll data, wage records, wage statements, paycheck stubs or other documents that pertain to
                                  22   every potential class member during the relevant time period. RFP 2 asks for documents for every
                                  23   potential class member that describe the hours worked for Big Lots during the relevant time
                                  24   period. RFP 13 asks for documents for every potential class member who was terminated during
                                  25   the relevant time period that show the name of the employee, the termination date, whether the
                                  26   termination was voluntary or involuntary, the date of the last check provided to the employee and
                                  27   how the last payment was tendered. RFP 16 asks for documents relating to Big Lots’ time
                                  28   adjustment records for the potential class members during the relevant time period. See ECF No.
                                   1   59-1 (setting forth the discovery requests and Big Lots’ objections).

                                   2          Prior to class certification, classwide discovery is in the Court’s discretion. See Del

                                   3   Campo v. Kennedy, 236 F.R.D. 454, 459 (C.D. Cal. 2006). “[N]umerous courts in the Northern

                                   4   District of California have allowed pre-certification discovery of putative class members’

                                   5   confidential information subject to a protective order, without requiring prior notice to the putative

                                   6   class members.” Salazar v. McDonald’s Corp., No. 14-cv-2096 RS (MEJ), 2016 WL 736213, *5

                                   7   (N.D. Cal. Feb. 25, 2016).

                                   8          The information that Slusher seeks is relevant to class certification. Interrogatory 1 seeks

                                   9   information that is relevant to, for example, numerosity and ascertainability. The identification of

                                  10   potential class members may also help Slusher’s counsel contact them and obtain evidence

                                  11   showing whether classwide treatment of Slusher’s claims is appropriate. Likewise, the RFPs seek

                                  12   documents that would tend to show whether the alleged classes and subclasses exist. Big Lots
Northern District of California
 United States District Court




                                  13   argues that Slusher should have to show that her claims are amenable to classwide treatment

                                  14   before she is entitled to obtain this discovery, but without this discovery there is no way she could

                                  15   show that. Requiring Slusher to effectively win her class certification motion before she can get

                                  16   discovery about the alleged classes would be a pocket veto of her certification motion.

                                  17            Big Lots also argues that some of Slusher’s claims have been pursued, or are currently

                                  18   being pursued, in Viola Hubbs v. Big Lots Stores, Inc., No. 2:15-cv-01601 JAK (ASx). But even

                                  19   in Big Lots’ telling, the overlap is pretty minimal, covering only the closing shift, rest break and

                                  20   security check claims, and not any of Slusher’s other claims. Regardless, Judge Seeborg already

                                  21   ruled that there is no overlap on the closing shift claim because the two cases cover different time

                                  22   periods and that Slusher is not bound by Hubbs’ denial of class certification on the rest period and

                                  23   security check claims. ECF No. 47. There is therefore no reason to deny discovery on these

                                  24   pending claims.

                                  25          Because the requested documents and information are relevant, the real issue is burden and

                                  26   proportionality. Big Lots argues that the requested discovery is disproportional (because it should

                                  27   not have to produce it at all given the pendency of Hubbs) but at the telephonic hearing agreed that

                                  28   producing it is not burdensome. Big Lots represented that there are two sources from which it will
                                                                                         2
                                   1   obtain the requested information. First, information and documents through some point in 2015

                                   2   were stored in a database as .pdfs. Searching through the .pdfs to find the right documents is time-

                                   3   consuming, but Big Lots did that already in connection with the Hubbs case. All of those

                                   4   documents are now in the hands of outside counsel, so additional attorney time is the only needed

                                   5   step before producing them. Second, information from 2015 to the present in stored in a

                                   6   PeopleSoft database maintained by a third party. For that information, Big Lots needs to request it

                                   7   from the third party and then produce it. Big Lots represents it can complete production from the

                                   8   first source (documents in outside counsel’s possession) within 30 days, and from the second

                                   9   source (PeopleSoft) within 60 days. At the telephonic hearing Slusher agreed to this timetable.

                                  10          At the hearing the Court and the parties discussed RFPs 1 and 2. RFP 1 seeks “[a]ll

                                  11   payroll data, wage records, wage statements, paycheck stubs or other documents that pertain to

                                  12   each and every potential class members during the relevant time period.” (emphasis added). Read
Northern District of California
 United States District Court




                                  13   literally, the reference to “other documents” means that RFP 1 seeks every document, regardless

                                  14   of content, that pertains to every potential class member. At the hearing both sides agreed Slusher

                                  15   is not seeking that. Big Lots also argued that producing paycheck stubs would be burdensome. At

                                  16   the hearing, Slusher agreed that the words “paycheck stubs or other documents” can be stricken

                                  17   from RFP 1.

                                  18          RFP 2 requests “[f]or each potential class member . . . all documents that describe the

                                  19   hours worked for [Big Lots] during the relevant time period.” It then lists as items included “time

                                  20   cards, time clock or punch clock records, records of hours worked, overtime and double-time

                                  21   records, meal and rest break records, vacation accrual, leave accrual, floating holiday accrual, paid

                                  22   time off accrual, and/or records of additional to or deductions from wages.” Producing all

                                  23   documents that describe hours worked is duplicative and unwarranted. Indeed, several of the

                                  24   specific examples of types of responsive documents that Slusher lists in RFP 2 duplicate each

                                  25   other. At the hearing Big Lots explained that in response to RFP 2, it intends to produce

                                  26   electronic records that are sufficient to show the hours each potential class member worked during

                                  27   the relevant time period. Slusher agreed that was acceptable.

                                  28          In the meantime, the parties need to enter into a protective order in this case to protect Big
                                                                                         3
                                   1   Lots’ employees’ privacy. See Salazar, 2016 WL 736213 at *3. At the hearing the parties agreed

                                   2   to use this District’s model protective order, and to file a proposed protective order on Monday,

                                   3   November 19, 2018.

                                   4          Finally, the parties and the Court discussed at the hearing the observation in Salazar that

                                   5   “courts in this district have required that in contacting class members, Plaintiffs’ counsel is limited

                                   6   by the following requirements”:

                                   7                  (1) counsel must inform each potential class member that he or she
                                                      has a right not to talk to counsel and that, if he or she elects not to
                                   8                  talk to counsel, Plaintiffs’ counsel will terminate the contact and not
                                                      contact that individual again; (2) during the initial communication,
                                   9                  Plaintiffs’ counsel must inform potential class members that the
                                                      [Court] compelled [Defendant] to disclose their contact information
                                  10                  and that the communication is highly confidential; and (3) any
                                                      communications to potential class members must be fair and
                                  11                  accurate, and must not be misleading, intimidating, or coercive.
                                  12   Salazar, 2016 WL 736213 at *4. At the hearing Slusher agreed to comply with these limits, and
Northern District of California
 United States District Court




                                  13   Big Lots stated it was satisfied with them.

                                  14          Accordingly, the Court ORDERS as follows:

                                  15          1.      Big Lots must produce the information and documents requested by Interrogatory 1

                                  16   and RFPs 1, 2, 13 and 16, subject to the edits to RFPs 1 and 2 described above, within 30 or 60

                                  17   days (depending on the source, as discussed above).

                                  18          2.      The parties must file a proposed protective order, based on this District’s model, by

                                  19   November 19, 2018.

                                  20          3.      Slusher’s counsel must adhere to the above-described limitations on

                                  21   communicating with potential class members whose identity or contact information it learns from

                                  22   information or documents produced by Big Lots. These limitations do not apply to potential class

                                  23   members who initiate contact with Slusher’s counsel or whose identity or contact information they

                                  24   learn about independently of discovery in this action.

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                          4
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: November 16, 2018

                                   4

                                   5
                                                                      THOMAS S. HIXSON
                                   6                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  5
